Exhibit 10.01

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT OF CERTAIN PORTIONS

HEREOF DENOTED WITH “[***]”

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of June 23,
2004 by and between HULL POINT, LLC, a Maryland limited liability company
(“Landlord”) and KP SPORTS, INC., a Maryland corporation, d/b/a Under Armour
Performance Apparel (“Tenant”).

RECITALS

R.1 By that Office Lease dated March 29, 2002 by and between Landlord and
Tenant, as amended by that First Amendment to Lease dated September 10, 2002 and
that Second Amendment to Lease dated March 6, 2003 (collectively, the “Original
Lease”), Landlord leased to Tenant and Tenant leased from Landlord certain space
containing 31,880 rentable square feet of space on the third (3rd ) floor of The
Ivory Building and 4,661 rentable square feet on the fourth (4th ) floor of The
Ivory Building (the “Original Premises”) located at Tide Point, 1020 Hull
Street, Baltimore, Maryland 21230 (the Original Lease together with this Third
Amendment are referred to collectively as the “Lease”).

R.2 Landlord and Tenant desire to amend the terms and conditions of the Original
Lease to reflect an expansion of the Original Premises of 483 rentable square
feet of space comprising the bridge area between The Ivory Building and The
Cascade Building as more particularly depicted on Exhibit A (the “Expansion
Space”), to extend the term of the Original Lease, and to make certain other
amendments as provided herein.

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and sufficiency of which is mutually
acknowledged, the parties agree as follows:

1. Recitals. All of the above-referenced Recitals are incorporated into and made
a substantive part hereof.

2. Definitions. Unless otherwise defined herein, all capitalized terms herein
shall have the meaning set forth in the Original Lease.

3. Amendments to Original Lease. The Original Lease is hereby amended as
follows:

3.1. Lease Term. The Original Lease currently expires on April 30, 2005.
Landlord hereby agrees to extend the Lease Term for an additional two (2) year
period (the “Extension Period”). The Termination Date of the Lease shall occur
on April 30, 2007.

3.2. Rent. Tenant shall pay Base Rent for the Original Premises during the
Extension Period as follows:

 

Lease Year

  

Per Square Foot

           Monthly                      Annual          

5/1/05-4/30/06

   $[***] on 31,880 rentable square feet (3rd floor)    $ [***]       $ [***]   
   $[***] on 4,661 rentable square feet (4th floor)    $ [***]       $ [***]   

5/1/06-4/30/07

   $[***] on 31,880 rentable square feet (3rd floor)    $ [***]       $ [***]   
   $[***] on 4,661 rentable square feet (4th floor)    $ [***]       $ [***]   



--------------------------------------------------------------------------------

3.3. Expansion Space.

(a) Delivery. Landlord shall deliver to the Tenant the Expansion Space on or
about June 15, 2004 (the “Delivery Date”). On the date Landlord delivers the
Expansion Space to Tenant, the definition of the term “Premises” shall include
the Expansion Space, and the rentable square footage of the Premises shall be
increased to 37,024 based on a core factor of [***] percent ([***]%).

(b) Construction of Expansion Space. Landlord shall construct the Expansion
Space in accordance with plans and specifications agreed to by Landlord and
Tenant. Corporate Healthcare Financing, Inc. t/a Performax (“Performax”),
another tenant at the Project, shall contribute $41,000 towards the cost of
constructing the Expansion Space as more particularly set forth in the Sublease
Agreement dated June 1, 2004 between Tenant and Performax, as consented to by
Landlord (the “Performax Sublease”). Landlord shall be responsible for all other
costs of constructing the Expansion Space.

(c) Rent. Commencing on the Delivery Date, Tenant shall pay Base Rent for the
Expansion Space as follows:

 

Lease Year

  

Per Square Foot

           Monthly                      Annual          

6/15/04-4/30/05

   $[***] on 483 rentable square feet (bridge area)    $ [***]       $ [***]   

5/1/05-4/30/06

   $[***] on 483 rentable square feet (bridge area)    $ [***]       $ [***]   

5/1/06-4/30/07

   $[***] on 483 rentable square feet (bridge area)    $ [***]       $ [***]   

3.4. Renewal. Section 3.3 of the Original Lease is hereby deleted. Landlord and
Tenant hereby confirm Tenant’s renewal rights under the Lease as follows:

(a) Expansion Option Not Exercised. If Tenant fails to exercise its option to
expand into the remainder of Performax’ s leased space at the Project in
accordance with Section

 

2



--------------------------------------------------------------------------------

10 of the Performax Sublease, Tenant shall have the option to renew the Term of
the Lease (the “Non-Expansion Renewal Term”) for four (4) periods of one
(1) year each (5/1/07-4/30/08, 5/1/08-4/30/09, 5/1/09-4/30/10 and
5/1/10-4/30/11) and one (1) period often months (5/1/11-2/28/12) (each, a
“Non-Expansion Renewal Option”).

Except as otherwise expressly provided in this Lease, all terms, covenants, and
conditions of the Lease shall remain in full force and effect during the
Non-Expansion Renewal Term, except that the Rent applicable to the Non-Expansion
Renewal Term shall be Market Rent (as defined below) for the first Non-Expansion
Renewal Option set forth in the preceding paragraph and shall escalate by [***]%
commencing on the first day of each subsequent Non-Expansion Renewal Option.

(b) Expansion Option Exercised. If Tenant exercises its option to expand into
the remainder of Performax’s leased space at the Project in accordance with
Section 10 of the Performax Sublease, Tenant shall have the option to renew the
Term of the Lease (the “Expansion Renewal Term,” the Expansion Renewal Term and
the Non-Expansion Renewal Term are each a “Renewal Term”) for one (1) period of
one (1) year (5/1/07-4/30/08), one (1) period of two (2) years (5/1/08-4/30/10),
and one (1) period of one (1) year and nine (9) months 5/1/10-2/28/12) (each, an
“Expansion Renewal Option,” the Expansion Renewal Option and the Non-Expansion
Renewal Option are each a “Renewal Option”).

Except as otherwise expressly provided in this Lease, all terms, covenants, and
conditions of the Lease shall remain in full force and effect during the
Expansion Renewal Term, except that the Rent applicable to the Expansion Renewal
Term shall be Market Rent (as defined below) for the first Expansion Renewal
Option set forth in the preceding paragraph and shall escalate by [***]%
commencing on the first day each subsequent Expansion Renewal Option.

(c) Renewal Option Conditions. Tenant shall exercise each Renewal Option by
providing written notice to Landlord of its election to exercise such Renewal
Option no later than nine (9) months prior to the expiration of the applicable
term, provided, however, that Tenant’s option to renew shall be subject to the
condition that no default shall have occurred and be continuing after applicable
notice and cure periods have expired as of the date of Tenant’s exercise of such
option or as of the date of commencement of the Renewal Term; and provided
further, that if Tenant’s estate hereunder shall terminate prior to the
commencement of the Renewal Term, Tenant’s option to renew shall expire upon
such termination. Tenant shall have no other right to renew this Lease after the
Renewal Term.

In no event shall the Rent for the Renewal Term be less than the Rent in effect
at the expiration of the immediately preceding Term of the Lease. If the Tenant
fails to give notice exercising the foregoing option by the date required
herein, or if at the time Tenant exercises such option or at commencement of the
Renewal Term the Tenant is in default of any term of the Lease, or if the Lease
is assigned by Tenant or the Premises is sublet in whole or part in violation of
Section 14, then Tenant’s rights and options to renew shall be automatically
terminated and of no further force or effect.

(d) Market Rent Defined. For purposes of this Section, “Market Rent” shall be
the prevailing market rate of rent and all charges for comparable space at the
end of the Term. If

 

3



--------------------------------------------------------------------------------

Tenant exercises its option to renew hereunder, Tenant and Landlord shall make a
good faith effort to agree on the Market Rent on or before a date (the “Outside
Negotiation Date”) which is no later than six (6) months prior to the expiration
of the Term, and prior to implementing the procedures set forth below if the
parties are unable to agree. If Landlord and Tenant are unable to agree upon the
Market Rent by the Outside Negotiation Date, then Landlord and Tenant shall
determine the Market Rent in accordance with the appraisal procedure set forth
herein. Within ten (10) days after the Outside Negotiation Date, the parties
shall appoint an appraiser who shall be mutually agreeable to both Landlord and
Tenant, shall have at least ten (10) years’ experience as a broker of commercial
leasehold estates, and shall be knowledgeable in office rentals in the
Baltimore, Maryland market. If the parties are unable to agree on an appraiser
within such ten (10) day period, then each party, within five (5) days after the
expiration of such ten (10) day period, shall appoint an appraiser (with the
same qualifications) and the two (2) appraisers (or the one appraiser if either
Landlord or Tenant fails timely to appoint an appraiser) shall together appoint
a third appraiser with the same qualifications. The appraiser or appraisers so
appointed then shall determine, within sixty (60) days after the appointment of
such appraiser or appraisers, the then Market Rent for the Premises. Among the
factors to be considered by the appraiser(s) in determining the fair market base
rent for the Premises shall be those factors set out below. The figure arrived
at by the appraiser (or the average of the figures arrived at by the three
appraisers, if applicable) shall be used as the Market Rent for such renewal
term. If the three appraiser method is chosen, then if any appraiser’s estimate
of fair Market Rent is either (x) less than ninety percent (90%) of the average
figure or (y) more than one hundred ten percent (110%) of such average, then the
fair market rent will be either (1) the average of the remaining two
(2) appraisal figures falling within such a range of percentages, (2) the
remaining appraisal that is within such range of percentages or (3) if none of
the figures are within such range, the average of the three (3) appraisals.
Landlord and Tenant shall each bear the cost of its appraiser and shall share
equally the cost of the third appraiser.

In determining the Market Rent, the parties hereto and such appraisers shall be
guided by the following principles: the Market Rent shall be determined by
reference to office buildings in the Baltimore metropolitan area most comparable
to the quality, amenities, stature, reputation, visibility and services,
excluding furniture, of the Building. The Market Rent shall take into account
the length of the Renewal Term, the fact that there are no new tenant
improvements to be constructed by Landlord nor other lease-up costs (except
broker commissions, if any) and shall provide for updating the Base Year
Operating Costs to the first year of each renewal term, if such factors are
considered market concessions at such time. The valuation shall be conducted in
accordance with the provisions of this Section and, to the extent not
inconsistent herewith, in accordance with the then prevailing rules of the
American Arbitration Association in Maryland (or any successor thereto). The
final determination of such appraisers shall be in writing and shall be binding
and conclusive on the parties, each of whom shall receive counterpart copies
thereof. In rendering such decision the appraisers shall not add to, subtract
from, or otherwise modify the provisions of this Lease. In determining the
Market Rent, the appraisers shall consider all the items set forth above for
consideration in determining the Market Rent, as well as any other factors that
they deem relevant. Instructions to such effect shall be given to the
appraisers.

3.5. Right of First Offer. Provided that both on the date of Tenant’s exercise
of its option in regard hereto, and on the date upon which such space is to be
occupied by Tenant

 

4



--------------------------------------------------------------------------------

hereunder, (i) the Lease is in full force and effect, (ii) Tenant is not then in
material default under the Lease, Tenant shall have the right, upon the
conditions, and subject to the terms, set forth herein, to lease additional
office space which may be available for leasing (as hereinafter defined)
throughout the Project (the “Offer Space”). If any such Offer Space is available
for leasing, the Landlord shall provide the Tenant with written notice (the
“Landlord’s Offer Notice”), which notice shall describe the Offer Space expected
to become available for occupancy by Tenant, the time of its availability and
all of the terms, covenants, and conditions of such lease of the Offer Space,
including the amount of the rent for such Offer Space.

In the event that Tenant desires to lease any such Offer Space, Tenant shall
notify Landlord in writing within fifteen (15) business days following its
receipt of the Landlord’s Offer Notice, of its desire to lease such Offer Space
(the “Tenant’s Response Notice”). Time shall be of the essence with respect to
the giving of any Tenant’s Response Notice. Tenant’s failure to timely deliver a
Tenant’s Response Notice to Landlord shall be deemed a decision not to exercise,
and also to waive, Tenant’s right to exercise such option with respect to such
Offer Space but only for the occasion identified in such Landlord’s Offer
Notice.

If, pursuant to the Tenant’s Response Notice, Tenant elects to lease the Offer
Space, then and in such event, Landlord and Tenant shall enter into an amendment
to this Lease, within thirty (30) days following the date of the Tenant’s
Response Notice for the lease of such Offer Space, which amendment, among other
terms, covenants and conditions therein contained, shall provide for the Offer
Space to be incorporated into the Premises and the Base Rent and Tenant’s
Proportionate Share to be modified to reflect the inclusion of the Offer Space.
Any options to renew available to Tenant as to the Premises shall apply also to
the Offer Space so incorporated into the Premises.

All Offer Space shall be leased to Tenant on an “AS IS” basis, in the state and
condition in which the same shall be upon removal by the preceding occupant, if
any, except that Landlord shall remove any items of personal property left by
such occupant and shall deliver the Offer Space to Tenant in “broom clean”
fashion. Tenant shall not be entitled to any abatement or reduction of rent by
reason of such state and condition. Landlord makes no representations as to the
condition of any Offer Space or as to any other thing or fact related thereto,
and Landlord shall have no obligation to decorate, repair, alter, improve or
otherwise prepare the Offer Space for Tenant’s occupancy.

If Landlord is unable to give possession of any Offer Space to Tenant because of
the holding over or retention of possession thereof by any tenant, subtenant or
other occupant or for any other reason, Landlord shall not be subject to any
liability for failure to give possession and the validity of this Lease shall
not be impaired under such circumstances, but in no event shall Tenant be
obligated to pay rent on the Offer Space until the Landlord delivers possession
thereof. The provisions of this paragraph shall survive the entry into by
Landlord and Tenant of an amendment to the Lease which pertains to the subject
portion of the Offer Space.

As used herein, the term “available for leasing” shall mean space which (1) has
or is reasonably expected to become vacant, and (2) is or is reasonably expected
to be available for leasing to tenants; it being understood and agreed that
space “available for leasing” shall not include any space which, is vacant or
occupied if such space is subject to a lease which grants

 

5



--------------------------------------------------------------------------------

the tenant thereunder (“Existing Tenant”) any rights of, renewal or extension as
to such space (“Existing Tenant Space”), or is as of the date hereof subject to
any rights of first offer or first refusal, expansion or other options granted
to another tenant in the Project. Landlord agrees that: (i) Existing Tenant
Space shall be deemed “available for leasing” if the Existing Tenant having
expansion or renewal rights relating thereto fails or loses the right under the
applicable lease to act with respect to such Existing Tenant Space; and (ii) to
advise the Tenant from time to time upon Tenant’s request of space “available
for leasing”; and (iii) it has by a separate writing on or about the date hereof
advised the Tenant of any rights of first offer or first refusal and any
expansion, renewal and similar options that exist as of the date hereof for the
benefit of other tenants (which information Tenant agrees to keep confidential).

3.6. Parking. Landlord agrees to construct, at Landlord’s sole cost and expense,
a surface parking lot on a lot located on Hull Street and owned by Landlord (the
‘Parking Lot”) for the exclusive use of Tenant and its employees for the parking
of motor vehicles. The Parking Lot will allow for up to forty-eight (48) parking
spaces in accordance with the parking schematic attached hereto as Exhibit B
(the Parking Schematic”). Landlord will provide Tenant with “UA Parking” hang
tags to be displayed in each motor vehicle and a sign at the entrance of the
Parking Lot specifying that the Parking Lot is for Tenant’s sole and exclusive
use. Management of the efficient use and maximum capacity of the Parking Lot in
accordance with the Parking Schematic shall be the responsibility of Tenant.

Beginning on the Substantial Completion Date (as defined below) and ending on
the Termination Date, Tenant shall lease the entire Parking Lot from Landlord
and shall pay rent for the Parking Lot in the amount of $50.00 per parking space
per month. The “Substantial Completion Date” shall occur on that date that
Landlord completes the striping of the Parking Lot. All monthly payments for the
Parking Lot shall be deemed Additional Rent.

Landlord shall be responsible for all costs of operating the Parking Lot,
including maintenance costs, electricity/lighting costs, real estate taxes,
insurance costs, and snow removal costs.

Tenant shall indemnify, defend (at Tenant’s cost) and save harmless the
Landlord, its members and employees, from and against any and all actions,
claims or demands, suits at law, in equity, or before administrative tribunals,
due to the negligence, intentional wrongful acts, or alleged negligence or
intentional wrongful acts of Tenant, its officers, employees, sublessees,
agents, contractors, business invitees or visitors (except to the extent caused
by any intentional wrongful act or negligence of the Landlord, its members and
employees) in connection with the use of the Parking Lot or in connection with
any breach or default in performing any of the obligations under the provisions
of this Third Amendment.

Landlord and Tenant acknowledge that the Parking Lot is a temporary part of the
parking facilities at the Project. Upon such time that Landlord makes available
another parking area for the tenants at the Project (the “Substitute Parking
Area”), Landlord shall have the right to terminate Tenant’s parking rights in
the Parking Lot and relocate Tenant’s parking spaces to the Substitute Parking
Area, provided Landlord delivers written notice to Tenant at least six
(6) months prior to relocation of such parking spaces. At the time of such
notice, Landlord shall

 

6



--------------------------------------------------------------------------------

determine the number of parking spaces in use by Tenant at the Parking Lot and
shall provide for the same number of parking spaces in the Substitute Parking
Area at market rates.

4. Miscellaneous.

4.1. The language of this Third Amendment shall be construed according to its
normal and usual meaning and not strictly for or against either Landlord or
Tenant.

4.2. The parties hereto hereby acknowledge and agree that, in connection with
this Third Amendment hereunder, Landlord has used the services of Colliers
Pinkard. Any and all commissions due such brokers shall be paid in accordance
with the terms and conditions set forth in a separate written agreement between
the Landlord and Colliers Pinkard. Subject to the foregoing, each party hereto
hereby represents and warrants to the other that, in connection with such
leasing, the party so representing and warranting has not dealt with any real
estate broker, agent or finder, and there is no commission, charge or other
compensation due on account thereof.

4.3. If any clause or provision of this Third Amendment is or becomes illegal,
invalid, or unenforceable because of present or future laws or any rule or
regulation of any governmental body or entity, effective during the Term (as
extended hereby), the intention of the parties hereto is that the remaining
parts of this Third Amendment shall not be affected thereby.

4.4. The captions appearing within the body of this Third Amendment have been
inserted as a matter of convenience and for reference only and in no way define,
limit or enlarge the scope or meaning of this Third Amendment or of any
provision hereof.

4.5. This Third Amendment may be executed in several counterparts, all of which
shall constitute one and the same instrument.

4.6. Any references in the Original Lease to the “Lease” or the “Agreement”
shall be deemed to include the Original Lease as modified hereby. Except as
modified hereby, all terms and conditions of the Original Lease shall continue
in full force and effect.

IN WITNESS WHEREOF, the parties have caused this instrument to be executed as of
the day and year first above written.

 

WITNESS

    LANDLORD       HULL POINT, LLC       By: Locust Tide Point LLC, Managing
Member  

[illegible]

  By:  

/s/ Carl W. Struever

  (SEAL)     Carl W. Struever       Manager Member  

 

7



--------------------------------------------------------------------------------

WITNESS:

    TENANT       KP SPORTS, INC.      

/s/ J. Scott Plank

  (SEAL)     Name: J. Scott Plank  

[illegible]

  By:   Title: CAO  

 

8



--------------------------------------------------------------------------------

Exhibit A

Expansion Space



--------------------------------------------------------------------------------

LOGO [g185110g68a02.jpg]



--------------------------------------------------------------------------------

Exhibit B

Parking Schematic



--------------------------------------------------------------------------------

LOGO [g185110g66z70.jpg]